DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 10 is cancelled.
Claims 1-9 and 11-16 are pending.
In view of the amendment, filed on 02/09/2021, the following rejections are maintained for the reason of record as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 11/10/2020:
Rejection of claims 3-9, 13, and 16 under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2019/0389097 A1), as applied to claim 1, 2, and 11, and further in view of Izumi et al. (US 2006/0186649 A1). 
In view of the amendment, filed on 02/09/2021, the following rejections are withdrawn from the previous office action, mailed on 11/10/2020:
Rejection of claims 3, 7, 8 and 14-16 under 35 U.S.C. 112(b) 
Rejection of claims 1, 2, 11, 12, 14, and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Heikkila (US 2019/0389097 A1).
New Grounds of Objections/ Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US 2019/0389097 A1).
Regarding claim 1, Heikkila teaches, in one embodiment (first method) disclosed in Figures 1-8, a method of producing a headliner (trim component; [0122]) with a unitary body ([0143]), comprising: thermoforming (compression molding a heated sheet; [0124]) a blank (composite sheet; 40) into a headliner substrate (molded component as shown in lower part of Figure 4D) simultaneously injection molding (passages for injection molding; 80) a secondary component (24, 26, 28, 32, 34 and 36) onto said headliner substrate and laminating ([0125]) a surface covering (laminated sheet 50) to said headliner substrate. Heikkila discloses that laminating can be done on a molded or unmolded blank ([0125]). 
However, Heikkila fails to teach wherein said secondary component is selected from a group consisting of a side air curtain deployment feature, a bracket adapted to receive and hold a magnetic fastener of a type utilized to secure the headliner to a sheet metal roof substrate of a motor vehicle, a trim ring adapted to receive and hold a sun roof assembly or combinations thereof. 
In a separate embodiment disclosed as Compression Molding & Injection Molding Hybrid for Airbag System ([0187]) and shown in Figures 9-30, Heikkila teaches wherein said secondary component is a side air curtain deployment feature ([0212] FIG. 30 is a cross sectional view of the air bag deployment panel 710 of FIG. 29 illustrating the airbag chute 712 formed by injection molding on the “B” side 709 of the compression molded composite sheet 740 and an airbag 733 illustrated by phantom lines). The separate embodiment discloses a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to simultaneously injection molding a secondary component onto said headliner substrate, as taught in one embodiment (first method) of Heikkila, wherein said secondary component is a side air curtain deployment feature, as taught in a separate embodiment disclosed as Compression Molding & Injection Molding Hybrid for Airbag System, for the benefit of manufacturing panels with a seamless air bag deployment chute and a door portion that more efficiently and adequately pivots away from the air bag deployment chute.
Regarding claim 2, one embodiment of Heikkila modified with the separate embodiment teaches the method of claim 1. However, the separate embodiment fails to teach the method including curing said headliner substrate following said thermoforming and said injection molding.
In one embodiment (first method) disclosed in Figures 1-8, Heikkila teaches the method includes curing (when the molded component(s) start to cool) said headliner substrate following said thermoforming and said injection molding (it is disclosed that cooling starts after injection molding begins; [0038]). The embodiment disclosed in Figures 1-8 consist of fibrous 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of one embodiment of Heikkila modified with the separate embodiment to include curing said headliner substrate following said thermoforming and said injection molding, as disclosed in the one embodiment, for the benefit of producing panels that are cheaper, lighter than glass-fiber based composites, and have favorable crash and splintering characteristics.
Regarding claim 11, one embodiment of Heikkila modified with the separate embodiment teaches the method of claim 1. However, the separate embodiment fails to teach the method including heating said blank prior to said thermoforming.
In one embodiment (first method) disclosed in Figures 1-8, Heikkila teaches the method includes heating said blank prior to said thermoforming ([0124]; see Figure 4A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of one embodiment of Heikkila modified with the separate embodiment to include heating said blank prior to said thermoforming, as disclosed in the one embodiment, for the benefit of producing panels that are cheaper, lighter than glass-fiber based composites, and have favorable crash and splintering characteristics, as discussed in claim 2.
Regarding claim 12, one embodiment of Heikkila modified with the separate embodiment teaches the method of claim 11. However, the separate embodiment fails to 
In one embodiment (first method) disclosed in Figures 1-8, Heikkila teaches loading (transferred or conveyed by a conveyor 46 to a position between mold halves 52 and 54 of a compression mold; [0124]) said blank into a combined thermoforming and injection molding apparatus (56; see Figure 4A) following said heating (as set forth above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of one embodiment of Heikkila modified with the separate embodiment to include loading said blank into a combined thermoforming and injection molding apparatus following said heating, as disclosed in the one embodiment, for the benefit of producing panels that are cheaper, lighter than glass-fiber based composites, and have favorable crash and splintering characteristics, as discussed in claim 2.
Regarding claim 14, one embodiment of Heikkila modified with the separate embodiment teach the method of claim 1. However, the separate embodiment fails to teach wherein said injection molding includes injection molding said secondary component on a B surface of said headliner substrate. 
In one embodiment (first method) disclosed in Figures 1-8, Heikkila teaches wherein said injection molding includes injection molding said secondary component on a B surface (42; see Figures 4A-4D) of said headliner substrate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of one embodiment of Heikkila 
Regarding claim 15, one embodiment of Heikkila modified with the separate embodiment teach the method of claim 14. However, the separate embodiment fails to teach wherein said laminating includes laminating said surface covering to an A surface of said headliner substrate.  
In one embodiment (first method) disclosed in Figures 1-8, Heikkila teaches wherein said laminating includes laminating said surface covering to an A surface (44; see Figures 4A-4D) of said headliner substrate.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of one embodiment of Heikkila modified with the separate embodiment to have wherein said laminating to include laminating said surface covering to an A surface of said headliner substrate, as disclosed in the one embodiment, for the benefit of producing panels that are cheaper, lighter than glass-fiber based composites, and have favorable crash and splintering characteristics, as discussed in claim 2.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743